Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 14 October 2009 has been entered.

Response to Amendment
The following Office action in response to communications received November 3, 2020. Claims 6 and 11 have been amended. Therefore, claims 6-15 are pending and addressed below.
Applicant’s amendments to the claims are not sufficient to overcome the rejections set forth in the previous office action dated September 3, 2020.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 6-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, the amended portion “ wherein the one or more regions of interestingness are identified based on one or more clusters of records defined by values of two or more of the plurality of quasi-identifiers of the first and second datasets,” is not taught in the original claims or specification. Appropriate clarification and correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 6-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Independent Claim(s) 6 and 11 are directed to utilizing datasets to support research study. The claim(s) recite(s) representing within a model data records of a first dataset, wherein the data records of the first dataset are authorized for the research study by associated entities; representing within the model data records from a second dataset, wherein the data records from the second dataset are relevant for supporting objectives of the research study, correspond to entities other than those associated with the first dataset, and used after de-identification according to specified de-identification requirements; identifying one or more regions of interestingness in the model for supporting the research study, wherein a selected region of interestingness includes data records from the first and second datasets; and de-identifying the data records of the second dataset within selected regions of interestingness according to the specified de-identification requirements.

This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of using a “computer processor, computer readable storage media, computer” to perform all of the representing within a model data records of a first dataset, wherein the data records of the first dataset are authorized for the research study by associated entities; representing within the model data records from a second dataset, wherein the data records from the second dataset are relevant for supporting objectives of the research study, correspond to entities other than those associated with the first dataset, and used after de-identification according to specified de-identification 
Claim 6 has additional limitations (i.e., computer processor, computer readable storage media, computer). Claim 11 has additional limitations (i.e., computer processor, computer readable storage media, computer). Looking to the specification, these components are described at a high level of generality (¶ 19; Client 107 includes a network interface 109 and a processor 145. In various embodiments of the present invention, client 107 may include a laptop computer, a tablet computer, a netbook computer, a personal computer (PC), a desktop computer, a personal digital assistant (PDA), a smart phone, a thin client, or any programmable electronic device capable of executing computer readable program instructions. Client 107 may include internal and external hardware components, as depicted and described in further detail with respect to FIG. 4. A user, such as a data owner, may use client 107 to access and manage databases, such as database 110, 115, and 130, as well as create augmented datasets in accordance with embodiments of the present invention). The use of a general purpose computer, taken alone, does not impose any meaningful limitation on the computer implementation of the abstract idea, so it does not amount to significantly more than the abstract idea. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no 
Dependent claims 7-10 and 12-15 include all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of “Mental Process,” and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as the independent claims.
Claims 6-15 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No.: US 20170255790 A1 to Barrett et al. in view of Pat. No.: US 10424406 B2 to Jafer.


-- one or more computer processors (see Barrett et al. paragraphs 46, 201 and 290); 
-- one or more computer readable storage media; program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, the program instructions comprising instructions to: (see Barrett et al. paragraphs 46, 201 and 295);
-- identify one or more regions of interestingness in the model for supporting the research study, wherein a selected region of interestingness includes data records and wherein the one or more regions of interestingness are identified based on one or more clusters of records defined by values of two or more of the plurality of quasi-identifiers of the … datasets (see Barrett et al. paragraph 76; The automated or semi-automated process may use machine learning and/or a crawler of one or more data stores (e.g., a journal-article data store or particular journal data stores).  For example, a crawler may detect addition of new research content objects at a data store and determine whether any of the research content objects correspond to a variant of one or more genes of interest (e.g. region of interestingness).  If so, an identifier of a given research content object (e.g., a link) can be tagged with an identifier of a gene of interest and an identifier of a variant.  Also see Barrett et al. paragraph 144; Subject identifier data store 203 may include data provided by assessment system 105 that can be used for partial or full identification of a client associated with a client.  The data may include, for example, some data that mirrors that from account data store 176 and/or a name or contact information of a client and/or one or more characteristics of a client.  In some instances, the data includes an identifier that can be used to particularly identify a client (e.g. quasi-identifiers) but that does not include, for example, personal or identifying information.  For example, data may associate an array index corresponding to particular genetic data and/or results data (i.e. region of interestingness) with a pseudorandomly generated identifier of a client. )
Barrett et al. teaches above quasi-identifiers and research study by associated entities, however fails to teach:
-- the first and second datasets;

-- represent within the model data records from a second dataset, wherein the data records from the second data set are relevant for supporting objectives of the research study, correspond to entities other than those associated with the first dataset, and are used after de-identification according to specified de-identification requirements, “wherein the specified de-identification requirements are not applied to the data records of the first dataset; and 
-- de-identify the data records of the second dataset within selected regions of interestingness according to the specified de-identification requirements.
Jafer teaches the database 101 stores and maintains one or more datasets 102.  In some embodiments, the dataset 102 may be a relational dataset.  A relational database or a dataset is a collection of data items organized as a set of formally-described tables from which data can be accessed or reassembled in different ways without having to reorganize the database tables.  The dataset 102 includes a plurality of records.  Each record may include one or more fields containing information.  For example, in case of a medical dataset, the record may include fields containing information of patients such as, but not limited to, name of patient, disease, length of stay, admission year, birth month, birth year and so forth (e.g. directed identifiers).  In some embodiments, each record may include a set of quasi-identifier attributes (hereinafter referred to as "QI attributes") and a set of non-Quasi-Identifier attributes (hereinafter referred to as "non-QI attributes") (see Jafer Col 9 || 64-67 to Col 10 || 1-14).
The anonymizer (e.g. de-identify/ de-identifier) module 308 is further configured to assign a link identifier to each record of the initial dataset 304.  Alternatively, the link identifier may be part of the initial dataset 304.  Each link identifier is unique for each record.  In some embodiments, the anonymizer module 308 may further assign each record of the initial dataset 304 with an equivalent class (EC).  EC refers to a set of k records that share the same QI values after generalization is applied.  ECs are a byproduct of k-anonymization.  The EC assigned to each record is based on generalized QI values, i.e., identical generalized sets are assigned with a unique EC.  Therefore, each group of unique equivalent classes corresponds to a unique generalized set (see Jafer Col 14 || 9-21).


As per Claim 7, Barrett et al. and Jafer teach the computer system of claim 6, wherein identifying one or more regions of interestingness further comprises: 
-- selecting a region of interestingness that is most relevant to supporting the research study (see Barrett et al. paragraph 76).
The obviousness of combining the teachings of Barrett et al. and Jafer are discussed in the rejection of claim 6, and incorporated herein.

As per Claim 8, Barrett et al. and Jafer teach the computer system of claim 6, wherein the data records from the second data set that are relevant for supporting objectives of the research comprise data records from the second data set that fit within a region of interestingness (see Jafer Col 9 || 64-67 to Col 10 || 1-14, Col 14 || 9-21).
The obviousness of combining the teachings of Barrett et al. and Jafer are discussed in the rejection of claim 6, and incorporated herein.

As per Claim 9, Barrett et al. and Jafer teach the computer system of claim 6, wherein the data records of the second dataset are de-identified in separate groups corresponding to each of the one or more regions of interestingness (see Jafer Col 14 || 9-21).
The obviousness of combining the teachings of Barrett et al. and Jafer are discussed in the rejection of claim 6, and incorporated herein.

As per Claim 10, Barrett et al. and Jafer teach the computer system of claim 6, wherein each region of interestingness  (see Barrett et al. paragraph 76) is identified by analyzing the data records from 
The obviousness of combining the teachings of Barrett et al. and Jafer are discussed in the rejection of claim 6, and incorporated herein.

As per Claims 11-15, Claims 11-15 are directed to a computer program product for utilizing a dataset for supporting a research study. Claims 11-15 recite the same or substantially similar limitations as those addressed above for Claim(s) 6-10 as taught by Barrett et al. and Jafer Claims 11-15 are therefore rejected for the same reasons as set forth above for Claim(s) 6-10 respectively. 

Response to Arguments
Applicant’s arguments filed November 3, 2020 have been fully considered but they are not persuasive. In the remarks applicant argues:
(1) 35 U.S.C. §101 rejection. Thus, the claimed features clearly provide a technical improvement by transforming data records, which would not otherwise be permitted to be used in research, into data records that can be included in a research dataset. If all data records of the second dataset were used to augment the first dataset, so much noise would be introduced into the resulting dataset that the resulting dataset would not be useful, and if the data records of the second dataset are not de-identified, the data records of the second dataset cannot be used. Thus, present embodiments transform data by selectively using and de-identifying restricted data that is of interest for an objective. By identifying data records of the second dataset, based on a comparison of the values of their quasi-identifiers to the values of quasi-identifiers of data records of the first dataset, and subsequently de-identifying and including only those selected data records of the second dataset, present invention embodiments enable otherwise-restricted data records to be useful, and permitted to be used, for various objectives. Thus, present invention embodiments provide the practical application of greatly enriching datasets by increasing the overall volume of records that are available and relevant for producing enhanced results. Accordingly, the claims satisfy one or more of the above factors (e.g., improve the computer and/or another technology), and are 
(2) 35 U.S.C. §103 rejection. In particular, the Barrett publication does not disclose, teach, or suggest the claimed features of representing within a model data records of two distinct datasets, one containing records that contain direct and quasi-identifiers that are authorized to be used in a study (i.e., are not subject to the de-identification requirements), and another also containing direct and quasi-identifiers, which must be removed via de-identification prior to using those records (i.e. are subject to the de-identification requirements). 
Thus, while Barret discusses data-access parameters on a record-by-record basis, Barret does not disclose the use of a first dataset wholly composed of records that are fully authorized to include any and all direct and/or quasi-identifiers, and a second, distinct dataset of records that all require de-identification.
(3) The Avinash publication does not compensate for the deficiencies of, or disclose the features absent from, the Barrett publication. Rather, the Avinash publication discloses integrated learning and understanding of healthcare informatics, and is merely utilized by the Examiner for an alleged teaching of identifying regions of interestingness in the model for supporting the research study. However, the Avinash publication does not disclose, teach, or suggest modeling two datasets to identify regions of interestingness based on the values of quasi-identifiers of their records, wherein the one or more regions of interestingness are identified based on one or more clusters of records defined by the values of two or more of the plurality of quasi-identifiers of the first and second datasets; these identified regions of interestingness are used to select records from the second dataset, subsequently de-identify those records, and augment the first dataset using the selected and de-identified records.
In particular, the Office Action on Page 6 cites to Avinash as disclosing a “region” that is a geographical region (“a model may be developed for diagnosing breast cancer in women residing in a specific region of a country”). However, the claimed feature of a “region of interestingness” does not refer to a geographical region, but rather, to a cluster of data records that emerges when records are arranged in the multidimensional model based on the quasi-identifier values of those records. Additionally, the Avinash publication does not disclose de-identifying the records of a second dataset, to remove the very 

In response to argument (1), Examiner respectfully disagrees. The claims lack limitations that are indicative of an inventive concept (aka “significantly more”). The claimed limitations must include one or more of an improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a); applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b); effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c); applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo; and/or adding a specific limitation other than what is well-understood, routine, conventional activity in the field - see MPEP 2106.05(d). 
To conclude, the claimed techniques that are inherently associated with and dependent on artificial intelligence, machine learning, or neural networks are simply ways to make the analysis more efficient by using at least artificial intelligence (e.g. computer) to do what they are made to do with no technological improvement.
The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception.

In response to argument (3), Examiner respectfully disagrees. Applicant's arguments, filed on November 3, 2020 with respect to argument (3) in the remarks, have been considered but are moot in view of the new ground(s) of rejection necessitated by the new limitations added to Claims 6 and 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pub. No.: US 20170103232 A1 to Scaiano et al.: Smart suppression using re-identification risk measurement. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD B WINSTON III whose telephone number is (571)270-7780.  The examiner can normally be reached on M-F 1030 to 1830.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.B.W/             Examiner, Art Unit 3626   



/ROBERT W MORGAN/             Supervisory Patent Examiner, Art Unit 3626